IN THE SUPREME COURT OF TEXAS

                                 No. 12-0258

                         IN RE KATHLEEN ANN MONTAGUE

                    On Petition for Writ of Habeas Corpus

ORDERED:

      1.    The Order of Enforcement by Contempt and  Order  for  Commitment
to the Harris County Jail, dated March 20, 2012, in  Cause  No.  2005-17008,
styled In the Interest of A.W.L., K.E.L. and G.W.L., Minor Children, in  the
247th District Court of Harris County,  Texas,  is  stayed  pending  further
order of this Court.
      2.    The real party in interest is requested to respond to  relator's
petition for writ of habeas corpus by 9:00 a.m., April 3, 2012.
      3.    The petition for writ of habeas corpus  remains  pending  before
this Court.

            Done at the City of Austin, this March 30, 2012.
                                  [pic]
                                  Blake A. Hawthorne, Clerk
                                  Supreme Court of Texas


                                  By Claudia Jenks, Chief Deputy Clerk